Case 3:20-cv-01372-TAD-KLH Document 37 Filed 12/23/20 Page 1 of 1 PageID #: 233




                                   UNITED STATES DISTRICT COURT

                                  WESTERN DISTRICT OF LOUISIANA

 AARON LARRY BOWMAN                                                    NO. 3:20-01372

 VERSUS                                                                JUDGE DOUGHTY

 OUACHITA PARISH SHERIFF'S OFFICE,                                     MAG. JUDGE HAYES
 ET AL

                                   RULE 12(b)(6) MOTION TO DISMISS
                                      BASED ON PRESCRIPTION

          NOW INTO COURT, through undersigned counsel, comes Ouachita Parish Sheriff Jay

 Russell, and his Deputy Sheriff, Donovan Ginn (the “Ouachita Sheriff Defendants”), who, pursuant

 to Rule 12(b)(6) of the Federal Rules of Civil Procedure, do hereby move for dismissal of the

 Complaint on the ground that it fails to state a cause of action against them upon which relief may

 be granted because the claims the plaintiff attempts to bring herein have prescribed and are time-

 barred. For the reasons more fully set forth in the accompanying memorandum, this Motion should

 be granted and all of the claims made against the Ouachita Sheriff Defendants in the Complaint

 under federal and state law should be dismissed, with prejudice, and at the sole cost of the Plaintiff.

                                                         Respectfully Submitted,

                                                         USRY & WEEKS, PLC

                                                               /s Craig E. Frosch
                                                         BLAKE R. ARCURI (T.A.) (La. Bar #32322)
                                                         CRAIG E. FROSCH (La. Bar #19580)
                                                         1615 Poydras Street, Suite 1250
                                                         New Orleans, Louisiana 70112
                                                         Tel.: (504) 592-4600 - Fax: (504) 592-4641
                                                         Counsel for the Ouachita Sheriff Defendants

 H:\20-255.027 BOWMAN, AARON\research\mtd prescription.wpd
